UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :                 7/17/2019
 MICHAEL ERDHEIM,                                              :
                                              Petitioner, :
                                                               :     18 Civ. 8601 (LGS)
                            -against-                          :
                                                               :   OPINION AND ORDER
 STUART HARRIS, both individually and as                       :
 Executor of the Frank Worth Estate,                           :
                                              Respondent. :
                                                               :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Pro se Petitioner Michael Erdheim seeks to confirm in part and modify in part an August

3, 2018, arbitration award regarding a disputed contract assignment (the “New York Award”).

Respondent Stuart Harris opposes the Petition. For the reasons below, the Petition is dismissed

because the Court does not have subject matter jurisdiction to adjudicate this matter. Petitioner

is advised that he may seek to refile a petition in state court.

I.      BACKGROUND

        The following uncontested facts are taken from the documents and evidence submitted in

the arbitration proceedings and in support of the Petition.

        Respondent is the executor of the estate of Frank Worth, a famous photographer, whose

iconic work includes the image of Marilyn Monroe standing above a subway grate with her skirt

billowing. In 2016, Respondent and non-party Capital Art, Inc. (“Capital”) arbitrated a dispute

in Nevada (the “Nevada Arbitration”) over Capital’s alleged failure to pay royalties for its use of

Frank Worth negatives and photographs. In October 2016, the Nevada arbitrator awarded

Respondent: (1) $70,000 for unpaid royalties for 2014 and 2015, (2) Capital’s return of one

Frank Worth negative to Respondent and (3) the “option” either to receive future royalty
payments under an existing contract or the negotiation of a new contract, but only if Respondent

first provided Capital with clean title for certain negatives (collectively, the “Nevada Award”).

If Respondent did not satisfy this condition, the estate would forfeit future royalty rights.

Respondent sought to confirm in part and vacate in part the Nevada Award in Nevada state court,

but voluntarily dismissed the action in February 2017.

       Shortly before the Nevada Arbitration, Petitioner and Respondent entered into a contract

(the “Assignment”), dated June 10, 2016 -- the heart of the present dispute. The Assignment

transfers to Petitioner a 10% share of the Nevada Award, providing:

       “[Petitioner is] irrevocably transfer[ed] all right, title and interest in a TEN PERCENT
       INTEREST (10%) in the cash and stock proceeds of the presently contemplated
       Arbitration Proceedings.”

The assignment does not define “Arbitration Proceedings.” But the parties do not dispute that

the term refers to the Nevada Arbitration. The Assignment requires that the parties arbitrate any

disputes with the American Arbitration Association (“AAA”).

       A dispute later arose. In December 2017, Petitioner commenced arbitration in New York

City (the “New York Arbitration”), alleging that Respondent had not paid Petitioner the 10%

share or notified him about the Nevada Arbitration and state court dispositions. In his Statement

of Claim, Petitioner demanded “at least the sum of $17,116,” plus the “value of any additional

rights [he had] in” connection with the Worth collection, purportedly valued at $2.77 million in

Capital’s Securities & Exchange Commission filings. Respondent counterclaimed in the same

arbitration for the return of money he had paid to Petitioner.

       On August 3, 2018, the New York arbitrator found that Petitioner prevailed on both the

claim and counterclaim, and awarded him $7,000 for the claim. The New York Award states




                                                  2
that Petitioner had demanded “up to $74,999” and Respondent had demanded $42,591 for the

counterclaim.

       The Petition seeks to confirm in part and modify in part the New York Award. Petitioner

seeks confirmation that he is the prevailing party but an increase of the award amount, under the

Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 9-11. While the Petition states that the award

should be increased “to $74,999,” the Reply Memorandum of Law states that Petitioner is

entitled to “well in excess of . . . $75,000.” Respondent opposes the Petition entirely, and argues

that this Court lacks subject matter jurisdiction.

II.    STANDARD

       The FAA governs judicial review of AAA arbitration awards. See Idea Nuova, Inc. v.

GM Licensing Grp., Inc., 617 F.3d 177, 182 (2d Cir. 2010). The FAA “bestows no federal

jurisdiction but rather requires for access to a federal forum an independent jurisdictional basis

over the parties’ dispute.” Vaden v. Discover Bank, 556 U.S. 49, 59 (2009). If there is a federal

question in the underlying arbitration, a court may exercise federal question jurisdiction over a

petition. See Landau v. Eisenberg, 922 F.3d 495, 497 (2d Cir. 2019) (federal courts have

jurisdiction over a petition to confirm if by “look[ing] through the petition to the underlying

substantive controversy [they] determine . . . the [arbitration] claims arose under federal law”);

Doscher v. Sea Port Grp. Sec., LLC, 832 F.3d 372, 381-89 (2d Cir. 2016) (same for a petition to

vacate and modify).

       If the underlying arbitration concerns only state law, a court must have diversity

jurisdiction. See Durant, Nichols, Houston, Hodgson & Cortese-Costa P.C. v. Dupont, 565 F.3d

56, 63 (2d Cir. 2009). Diversity requires that all parties to a petition are diverse and the amount

in controversy exceeds $75,000. See 28 U.S.C. § 1332; Durant, 565 F.3d 56 at 63. The Second



                                                     3
Circuit has not explicitly passed on how amount in controversy should be assessed for FAA

petitions. Courts in this district have followed two approaches: the “demand” approach and

“award” approach. See, e.g., Odeon Capital Grp., LLC v. Ackerman, 149 F. Supp. 3d 480, 485

n.7 (S.D.N.Y. 2016) (suggesting district courts have endorsed both approaches in different

circumstances); Nat'l Cas. Co. v. Resolute Reinsurance Co., 2016 WL 1178779, at *2 (S.D.N.Y.

Mar. 24, 2016) (following the “demand” approach); Wise v. Marriott Int'l, Inc., No. 6 Civ.

11439, 2007 WL 2200704, at *4 (S.D.N.Y. July 30, 2007) (explicating both approaches); N. Am.

Thought Combine, Inc. v. Kelly, 249 F. Supp. 2d 283, 285 (S.D.N.Y. 2003) (the same). The

“demand” approach construes the amount a party demanded in the underlying arbitration as the

amount in controversy. The “award” approach instead construes the amount awarded as the

amount in controversy. 1

       Where subject matter jurisdiction is challenged, a court may consider materials extrinsic

to the complaint. Moser v. Pollin, 294 F.3d 335, 339 (2d Cir. 2002); accord Devi v. Silva, 861 F.

Supp. 2d 135, 143–44 (S.D.N.Y. 2012). The “party asserting subject matter jurisdiction [must]

establish[], by a preponderance of the evidence, that jurisdiction exists.” Landau, 922 F.3d at

497.




1
  Numerous rationales have been offered for each approach. Some district courts suggest that the
nature of the petition compels using either the “demand” or “award” approach. See Wise, 2007
WL 2200704, at *4; N. Am. Thought Combine, 249 F. Supp. 2d at 285. For example, for a
petition to confirm, the “demand” approach may be superior to the “award” approach, because
the former tracks the Second Circuit’s view of arbitration confirmation proceedings as “quasi-
appellate.” See Nat’l Cas. Co., 2016 WL 1178779, at *2. Just as an appellate court would assess
the amount in controversy based on the amount sought in a pleading, and not based on the
damages awarded, so too should a district court look to the underlying arbitration demand and
not the award. Furthermore, the “demand” approach avoids an odd result of the “award”
approach, which prevents a prevailing respondent -- who has avoided liability and attained a $0
award -- from ever invoking diversity jurisdiction. See id.

                                                4
III.   DISCUSSION

       The Petition is dismissed for lack of subject matter jurisdiction. It is undisputed that,

because the underlying New York Arbitration concerns only a state law claim for breach of

contract, jurisdiction must be premised on diversity. 2 Durant, 565 F.3d at 63. It is also

undisputed that the parties are diverse. 3 The only issue is amount in controversy. While the

Second Circuit has not decided when courts should follow the “demand” or “award” approach,

amount in controversy is not satisfied under either analysis.

       Under the award approach, the amount in controversy is the award itself. The New York

Award was $7,000, and plainly does not meet the $75,000 threshold.

       Likewise, under the demand approach, the amount in controversy does not exceed

$75,000. According to the arbitration filings, the demand ranged from around $17,000 to a

maximum of $74,999. The Demand for Arbitration states that the relief Petitioner “seeks [is]

recover[y] [of] ten percent (10%) of the value of the 200,000 shares, the [$]70,000 [awarded in

the Nevada Arbitration], to wit $17,000, [and] a determination of the value of any additional

rights[.]” Petitioner’s theory in the arbitration was that he was entitled to a minimum of

$17,000, which is 10% of both (i) the $70,000 cash portion of the Nevada Award and (ii)

200,000 Capital shares, worth approximately $100,000, which Respondent allegedly improperly


2
  The Petition asserts that the basis for subject matter jurisdiction is federal question jurisdiction
under the FAA, rather than diversity jurisdiction. Because Petitioner is pro se, the Court
construes the Petition also to assert diversity jurisdiction, as the Petition includes information to
determine the parties’ citizenships and the amount in controversy. Courts must “liberally
construe pleadings and briefs submitted by pro se litigants, reading such submissions to raise the
strongest arguments they suggest.” McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 156 (2d
Cir. 2017). This policy “is driven by the understanding that implicit in the right to self-
representation is an obligation . . . of the court to make reasonable allowances to protect pro se
litigants from inadvertent forfeiture of important rights[.]” Id. at 156–57.
3
  Petitioner is a citizen of New York. As an individual, Respondent is a citizen of New Jersey.
As the executor of the Frank Worth estate, Respondent is a citizen of California because of
decedent Frank Worth’s citizenship. See 28 U.S.C. § 1332(c)(2).

                                                  5
ceded to Capital. The Statement of Claim repeats this $17,000 calculation several times.

Regarding the maximum demand, the New York Award states that Petitioner had sought “up to

$74,999.” While none of the arbitration submissions filed in this action explain how or at what

point this ceiling was determined, the Petition reinforces this number several times. It repeatedly

states that Petitioner seeks an “increase[e] [of] the award to $74,999.” The Petition indeed bases

subject matter jurisdiction not on diversity, but on federal question jurisdiction arising under the

FAA. Only after Respondent argued that FAA does not confer federal question jurisdiction and

that amount in controversy is inadequate for diversity does the Reply argue, for the first time,

that amount in controversy exceeds $75,000.

       These belated arguments cannot establish that, under the demand analysis, the amount

demanded in the underlying arbitration was over $75,000. First, what the parties argue now is

possibly recoverable does not alter evidence of what they actually demanded at the time.

Second, although the $74,999 ceiling is close to the threshold and indeed seems designed to

avoid diversity jurisdiction, it is improbable that Petitioner could recover near this threshold.

Under even a very liberal interpretation, disregarding the repeated assertions of a $74,999

demand ceiling, the amount in controversy cannot be construed to exceed $75,000. Cf. Scherer

v. Equitable Life Assurance Soc'y of U.S., 347 F.3d 394, 397 (2d Cir. 2003) (a party asserting

jurisdiction must show that amount in controversy is recoverable to a “reasonable probability”).

       The Reply advances several theories for why the amount in controversy may exceed

$75,000, but it fails to establish the requisite amount by a preponderance of the evidence. See

Landau, 922 F.3d at 497. For example, the Reply argues that the value of the Worth collection

is allegedly between $2.77 and $4.5 million, but it does not show to a reasonable probability that

Petitioner himself is entitled to over $75,000 flowing from the collection. Petitioner has rights to



                                                  6
the collection only indirectly, through his 10% share of the Nevada Award, i.e. his “(10%)

interest in the cash and stock proceeds of the presently contemplated [Nevada] Arbitration.” For

Petitioner to receive over $75,000 through the assignment, the Nevada Arbitration proceeds must

exceed $750,000. The Nevada Award granted only $70,000 in cash and no stock, 10% of which

is $7,000. The Reply does not contain any evidence or argument for how the arbitration

proceeds could be increased almost tenfold.

          The Reply and Petition also suggest that Capital and Respondent may have entered into a

settlement given Respondent’s voluntary dismissal of the Nevada court action, and that

Petitioner is entitled to a portion of the settlement under the assignment. However, the record

contains no evidence of any actual settlement or whether the settlement would have consisted of

“cash [or] stock proceeds” covered by the assignment. As a result, this theory is too speculative

to establish an amount in controversy exceeding $75,000.

       The Reply further argues that Petitioner demanded not only “$74,999,” but also costs and

interests, which together would exceed the $75,000 threshold. But the diversity jurisdiction

statute plainly states that the $75,000 threshold is “exclusive of interest and costs.” 28 U.S. Code

§ 1332.

       Finally, Respondent’s counterclaim demand of $42,591 and Petitioner’s $74,999 demand

cannot be combined to reach the threshold. It is true that the demand analysis allows a prevailing

arbitration defendant to confirm a $0 award by treating the opposing claimant’s demand -- or the

amount of liability the defendant avoided -- as the amount in controversy. See Wise, 2007 WL

2200704, at *4 (quotations and citations omitted) (“[T]he true value of the award [is] the

underlying arbitration demand because this is the value to the defendant of prevailing in the

arbitration.”). But Wise does not discuss the circumstance where as here, Petitioner is both a



                                                 7
prevailing claimant for his own claim and the prevailing defendant for a counterclaim. The

Second Circuit has suggested that combining claim and counterclaim values to reach the

jurisdictional threshold is disfavored, because “the amount in controversy is calculated from the

plaintiff’s standpoint.” See Correspondent Servs. Corp. v. First Equities Corp. of Fla., 442 F.3d

767, 769 (2d Cir. 2006); accord Acevado v. Citibank, N.A., No. 10 Civ. 8030, 2019 WL

1437575, at *12 (S.D.N.Y. Mar. 31, 2019); Carling v. Peters, No. 10 Civ. 4573, 2013 WL

865842, at *8 (S.D.N.Y. Mar. 8, 2013) (applying Correspondent Servs. to find that the value of

the counterclaim should not be considered in determining amount in controversy). This logic

applies in the demand analysis context too. It makes sense to construe only the claimant’s

demand as the maximum amount in controversy, without regard to any counterclaim demand,

given the ultimate effect of a counterclaim on a claim. With or without a counterclaim, a

claimant can only recover up to the value of the claim, and a successful counterclaim would only

offset how much a claimant ultimately receives. Because neither the award approach nor the

demand approach results in more than $75,000 being at stake, the Court lacks diversity

jurisdiction.

IV.     CONCLUSION

        For the foregoing reasons, the Petition is DISMISSED for lack of subject matter

jurisdiction. Pro se Petitioner is advised that he may seek refile a petition in state court.

Dated: July 17, 2019
       New York, New York




                                                   8
